42 So.3d 966 (2010)
Dwight MAXWELL, Appellant,
v.
Anika MAXWELL, Appellee.
No. 2D09-5311.
District Court of Appeal of Florida, Second District.
September 10, 2010.
Ashley Allen, Melissa Sosa, and Paula Marmion of Sosa Law Office, P.A., Brandon, for Appellant.
Barbara Twine-Thomas of Barbara Twine-Thomas, P.A., Tampa, for Appellee.
KHOUZAM, Judge.
Dwight Maxwell (the Former Husband) appeals a final judgment of dissolution of marriage with Anika Maxwell (the Former Wife). We find merit only with regard to the Former Husband's claim of error in the calculation of the final distribution amount. The trial court awarded the Former Wife $71,566.50 (half of the Former Husband's 401(k) account) and $17,664 (half of the parties' Ameritrade account). The two amounts total $89,230.50. The final judgment, however, states that the Former Husband owes the Former Wife $114,230.50. The judgment did not contain any findings of fact to justify the extra $25,000 award.
Accordingly, we reverse that portion of the final judgment and remand for the trial court to either correct the error or make specific findings to justify the $25,000 award. On remand, the trial court should also correct a scrivener's error on page ten of the final judgment to reflect that the Former Wife owes the Former Husband $29,425.03. We affirm the final judgment in all other respects.
Affirmed in part, reversed in part, and remanded with directions.
VILLANTI and BLACK, JJ., Concur.